Detailed Action
This action is in response to the application filed on February 19, 2021.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on February 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Interpretation and Claim Objection
2.	Claims 14-18 are objected to for using the term “product.”  The “product” in claim 14 is not regarded as being the same as the “computer program product” as in claim 13.


	
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claims 1 and 13 recite “a clustering unit”; “a sub-clustering unit”; and a display control unit”. The claims have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function. The generic placeholder is not preceded by a structural modifier.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 13 and their dependent claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f)

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-18 are rejected under 35 U.S.C. 102 as being as being anticipated by SUN et al. (US 2012/0039514)

Regarding claim 1, SUN discloses “A display control apparatus comprising: a memory; and one or more hardware processors electrically coupled to the memory and configured to function as: (See Fig. 1)

“a clustering unit configured to classify images into a plurality of clusters based on similarity degrees of the images and a first threshold;” (See [0026] and [0031]) (The image processing apparatus may include a face clustering unit configured to assign the face images stored by the merging processor to clusters at least in accordance with the face feature values calculated by the face-feature-value calculation unit so that face images representing an identical person are assigned to a single cluster. the cluster subjected to the over-merging determination processing is smaller than a threshold value.)

“a sub-clustering unit configured to further classify images within each of the plurality of clusters into a plurality of sub-clusters based on the similarity degrees and a second threshold that is higher than the first threshold;” (See [0015]) (may obtain a degree of similarity between the first and second face images in accordance with the face feature values of the first and second face images, determine that the first and second face images represent an identical person when the degree of similarity is equal to or larger than a first threshold value, and determine that the first and second face images represent an identical person when the detection-frame information items regarding the first and second face images and the information on an interval between frames of the first and second face images satisfy predetermined conditions and when the degree of similarity is smaller than the first threshold value and equal to or larger than a second threshold value.)

“and a display control unit configured to display, on a display unit, display information including a cluster representative indicative of a representative of images included in a cluster and a sub-cluster representative indicative of a representative of an image included in a sub- cluster.” (See (Fig. 2-8 and [0035]) (Browser application displays the face images of the characters in the moving-image stream, overlap of face images of an identical person is prevented, and furthermore, optimum face images are displayed.)

Regarding claim 2, SUN discloses “The apparatus according to claim 1, wherein a plurality of images classified by the sub-clustering unit have a tree structure in which a sub-cluster representative with a highest similarity degree to the cluster representative serves as a root, sub-cluster representatives are connected together in a first direction in descending order of similarity degrees to the cluster representative, and images in a first sub-cluster including a first sub-cluster representative are connected together in a second direction in descending order of similarity degrees to the first sub-cluster representative,” (See [0244]) (The face clustering unit generates and stores a face-pair list by sorting the pairs of face images in a descending order of degrees of similarity in accordance with results of the calculations of the similarity matrix as shown in FIG. 31. The face-pair list includes “rank”, “pair”, and “degree of similarity” as items. In the item of “pair”, face IDs of pairs of face images are listed. In the item of “degree of similarity”, the calculated degrees of similarity are listed.)
 
“and the sub-clustering unit is configured to, when classifying a new image, not calculate similarity degrees between the images in the first sub-cluster and the new image when a similarity degree between the new image and the first sub-cluster representative does not exceed the second threshold.” (See [0024]-[0025]) (The image processing apparatus may further include a contrast score calculation unit configured to calculate contrast scores representing contrast of the face images in accordance with the image information items regarding the face images detected by the face detector, and a noise-face removing unit configured to remove face images having contrast scores, which have been calculated by the contrast score calculation unit, smaller than a threshold value from among all the face images detected by the face detector.

It is highly possible that face feature values of blurred face images having considerably low contrast scores are not accurately calculated resulting in deterioration of the determination accuracy of the identity determination unit. By removing the face images having the contrast scores smaller than a threshold value, the blurred face images having considerably low contrast scores are removed in advance.)

Regarding claim 3, SUN discloses "The apparatus according to claim 2, wherein the display control unit is configured to display a predefined number of images included in the first sub-cluster in descending order of similarity degrees to the first sub-cluster representative.”  (See [0029]) (The layering-and-clustering unit may assign the face images stored to individual clusters, and successively merge clusters including each of the pairs of face images in accordance with the degrees of similarity of the pairs of face images calculated by the similarity degree calculation unit in a descending order of the degrees of similarity of the pairs of face images.)

Regarding claim 4, SUN discloses “ The apparatus according to claim 1, wherein the images includes persons, the clustering unit is configured to classify the images into the plurality of clusters for the respective persons based on the similarity degrees of the persons included in the images and the first threshold, and the sub-clustering unit is configured to classify the images into the plurality of sub-clusters based on the similarity degrees of the persons included in the images and the second threshold.” FIG. 44 is a diagram illustrating an example of a general result obtained when the face clustering processing is performed on a plurality of face images of persons “Mr. A” to “Mr. K” in addition FIG. 47 is a first diagram illustrating the relationships between results of clustering (classification) and entropies (average information values); FIG. 48 is a second diagram illustrating the relationships between results of clustering (classification) and entropies (average information values);FIG. 49 is a third diagram illustrating the relationships between results of clustering (classification) and entropies (average information values.)

Regarding claim 5, SUN discloses “The apparatus according to claim 4, wherein the hardware processors are further configured to function as: a registration control unit configured to register, in a person search database, one or more images selected from the display information.” (See Fig. 43A-Fig. 43D)

Regarding claim 6, SUN discloses “The apparatus according to claim 1, wherein the hardware processors are further configured to function as: a correction unit configured to delete one or more images selected from the display information or to change a cluster or a sub-cluster that includes one or more images selected from the display information.” (See FIG. 22 flowchart with a procedure of processing of removing noise-face images performed by a noise-face removing unit 104. Every time the face data items corresponding to the face images detected by the face detection unit 102 are supplied from the face-feature-value calculation unit 103, the noise-face removing unit 104 performs noise-face removing processing. If the determination is affirmative in step ST117, the noise-face removing unit 104 determines that the face image of interest is not a noise-face image, and therefore, does not remove the face image of interest in step ST118. After step ST118, the noise-face removing unit 104 terminates the processing in step ST115.)

As per claim 7, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected.

As per claim 8, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected. 

As per claim 9, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.

As per claim 10, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected.

As per claim 11, this claim is rejected based on rationale given above for rejected claim 6 and is similarly rejected. 

As per claim 12, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected.

As per claim 13, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A computer program product comprising a non-transitory computer-readable medium including programmed instructions, the instructions causing a computer to function as:” (FIG. 50 is a diagram illustrating an inner configuration of a computer 500 which executes processing operations of the functional units. A CPU (Central Processing Unit) 501 executes various operations in accordance with programs stored in a ROM 502. A RAM (Random Access Memory) 503 appropriately stores data and programs used when the CPU 501 performs various operations.)

As per claim 14, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected. 
As per claim 15, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected. 
As per claim 16, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected. 
As per claim 17, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected. 
As per claim 18, this claim is rejected based on rationale given above for rejected claim 6 and is similarly rejected. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy McGhee whose telephone number is (313)446-6581.  The examiner can normally be reached on Mon-Thu, 8:00 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tracy McGhee/
Patent Examiner
Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154